Voto particular disidente emitido por el
Juez Asociado Señor Colón Pérez.
Muy respetuosamente, disentimos del curso de acción seguido hoy por una mayoría de este Tribunal. Ello por entender que ante las circunstancias particulares de este caso —donde a la señora Lory Frey, quien alegaba no co-nocer el idioma español, se le imputó la comisión de tres delitos graves y dos delitos menos grave a tenor con la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 22-2000 (9 LPRA sec. 5001 et seq.)— no se salvaguardaron las ga-rantías mínimas del debido proceso de ley que le asisten a toda persona al enfrentarse ante un procedimiento criminal.
Como bien es sabido, en nuestro ordenamiento jurídico cualquier acción penal comienza con la determinación de causa probable para arrestar, al amparo de la Regla 6 de *348Procedimiento Criminal, 34 LPRA Ap. II. Véase, además, Pueblo v. Irizarry, 160 DPR 544, 555 (2003). Es, precisa-mente, desde ese momento que cualquier persona impu-tada de la comisión de delito queda sujeta a la jurisdicción del tribunal y, además, a responder por la comisión de los delitos imputados en un juicio adversativo. Íd., citando a D. Nevares-Muñiz, Sumario de derecho procesal puertorriqueño, 5ta ed. rev., San Juan, Ed. Inst. para el Desarrollo del Derecho, 1998, pág. 43.
Asimismo, nuestro ordenamiento jurídico reconoce que, en la celebración de una vista para determinar causa probable para arresto, la persona imputada allí presente ten-drá derecho a “estar asistido de abogado, a contrainterro-gar a los testigos en su contra y a ofrecer prueba en su favor”. (Énfasis suplido). Regla 6 de Procedimiento Criminal, supra. Es decir, de esta forma, una vez se encuentra causa probable para arresto, el Estado ostenta la facultad de poder presentar la denuncia o acusación contra la persona imputada, según sea el caso. Pueblo v. Miró González, 133 DPR 813, 821 (1993).
Por otra parte, como sabemos, una vez una persona es imputada de delito menos grave y se encuentra causa probable para arresto, queda sujeta a la acción penal, dado a que el Ministerio Público está facultado para presentar la correspondiente denuncia por tal delito y, así, comenzar el proceso de juicio contra dicha persona. Sin embargo, si se determina causa probable para arresto por la comisión de delitos graves, previo a la celebración del juicio, nuestro esquema ordena la celebración de una vista preliminar.
Ahora bien, una determinación de causa probable para acusar, tras la correspondiente celebración de una vista preliminar, tiene el efecto de subsanar cualquier error que se hubiese suscitado en la determinación de causa probable para arresto. Pueblo v. Padilla Flores, 127 DPR 698 (1991); Pueblo v. González Pagán, 120 DPR 684 (1988). Sin embargo, este no es el proceder en lo que respecta a los *349delitos menos graves, puesto que bien es sabido que la vista preliminar no se celebra ante la imputación de la comisión de este tipo de delitos. Por lo tanto, no existe la posibilidad de que un error en la determinación de causa probable para arrestar sea subsanado previo a la etapa de juicio. Por el contrario, dicha determinación es la que ac-tiva la acción criminal y la celebración de un juicio.
Es a raíz de lo anterior, y por entender que toda persona sujeta a un procedimiento criminal en su contra debe tener a su favor las salvaguardas mínimas del debido proceso de ley, que me veo en la necesidad de disentir en el presente caso. Aquí, si bien es cierto que a la señora Frey se le en-contró causa probable para arresto por la comisión de tres delitos graves, por los que se habrá de celebrar una vista preliminar, también se encontró causa probable para arrestar por dos delitos menos graves. Por estos últimos, como vimos, no se celebrará una vista preliminar, sino que se dará inicio a la etapa de juicio en su fondo. De este modo, me parece que la presentación de una moción al am-paro de la Regla 64(p) de Procedimiento Criminal, 34 LPRA Ap. II, pág. 543 (ed. 2016), es idónea en esta etapa de los procedimientos.
La alegación de una violación al debido proceso de ley —garantía fundamental en nuestro ordenamiento jurídico reconocida tanto por la Constitución del Estado Libre Aso-ciado como por la Constitución de Estados Unidos— por no contar la señora Frey con un intérprete imparcial a su dis-posición durante la celebración de la vista de causa probable para arresto, ya que ésta no domina el idioma español, me-rece nuestra atención. En dicha vista se utilizó como intér-prete, sin prestar juramento ante el foro primario, a una agente de la Policía de Puerto Rico (lo que podría conside-rarse a todas luces como una parte adversa en el procedi-miento criminal). Ello nos resulta, como poco, altamente cuestionable y un atentado contra los pilares básicos del de-bido proceso de ley que ostenta a su favor toda persona su-*350jeta a un proceso criminal. Es por ello que disentimos y, en su consecuencia, hubiésemos paralizado los procedimientos ante el foro primario y expedido el certiorari.
Recordemos que la garantía de un intérprete en los pro-cesos criminales debe entenderse como un componente más de un verdadero acceso a la justicia.